Citation Nr: 1755637	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial disability rating for allergic rhinitis and chronic rhinosinusitis (previously rated as sinusitis under DC 6510), rated as noncompensable prior to November 21, 2013 and 10-percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from November 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which (1) granted service connection for sinusitis, assigning a noncompensable rating for that disability, and (2) denied entitlement to a compensable rating for postoperative septoplasty, residuals of a fractured nose.  The Veteran filed a notice of disagreement seeking increased ratings in September 2007.  A Statement of the Case was issued in June 2009, and the Veteran perfected his appeal in August 2009.

In a June 2017 decision, the Board, in pertinent part, denied entitlement to a compensable rating for residuals of a fractured nose and remanded the claim for an increased rating for sinusitis for evidentiary development, to include a new VA examination.

Subsequent to the Board's decision, the RO issued a rating decision in August 2017 which recharacterized the disability on appeal as "allergic rhinitis and chronic rhinosinusitis" from "sinusitis" and granted an increased 10-percent rating, effective November 21, 2013.  As this action constituted only a partial grant of the benefits sought on appeal, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a claimant seeks an increased disability rating, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than that maximum available benefit is awarded.").  

The Board notes that the Veteran submitted a notice of disagreement with the rating assigned for his service-connected pain disorder in June 2017.  To date, a Statement of the Case has not been issued readjudicating this issue.  As this matter is under development at the RO, the Board will not address it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional VA examination is necessary to clarify the Veteran's sinus-related diagnoses and any and all symptomatology resulting therefrom in order to rate the Veteran's disability appropriately.  Initially, the Veteran was service connected for sinusitis associated with postoperative septoplasty, residuals of fractured nose, based on a May 2007 VA Examination, which reflects a diagnosis of mild chronic sinusitis, per CT of the sinuses, with residual left sided nasal septal deviation.  Thereafter, in an April 2016 VA examination report, the Veteran was diagnosed with (1) allergic rhinitis and (2) nasal obstruction.  The most recent VA examination report, dated in July 2017, reflects a change in diagnoses to (1) chronic rhinosinusitis and (2) deviated nasal septum, and which prompted the RO to change the diagnostic criteria from sinusitis to allergic rhinitis and chronic rhinosinusitis.  See August 2017 VA Rating Decision.  However, the change of diagnosis, in light of the Veteran's initial diagnosis of chronic sinusitis, which was based on a CT scan, was not adequately explained by the July 2017 examination report.

Moreover, in light of the RO's August 2017 rating decision, which awarded a 10-percent rating from November 21, 2013, based on nasal passage obstruction as applied under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017), the Board finds that a specialist's opinion is needed to clarify the nature and severity of the Veteran's nasal passage obstruction prior to November 21, 2013.  To that end, the Board notes that, prior to November 21, 2013, the Veteran reported nasal congestion and diminished sense of smell, which might indicate a level of obstruction warranting a compensable rating.  See VA Examination Report (May 2007); RO Hearing Transcript (September 2013) (in which the Veteran testified that he had constant nasal blockage and could not smell anything).  Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from July 2017 to the present.

2.  Schedule the Veteran for a VA examination with an appropriate specialist (i.e., not a physician's assistant) to ascertain the severity of his service-connected sinus disorders.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner is asked to respond to the following:

(a)  Clarify the Veteran's diagnoses (such as, but not limited to, sinusitis, rhinitis, rhinosinusitis), with respect to his sinus and/or nasal symptoms.  In so finding, please discuss the pertinent reports and diagnoses of record to include VA examination reports dated in July 2017, April 2016, February 2016, November 2013, and May 2007, as well as the Veteran's lay statements.

(b)  Fully describe all symptomatology and functional deficits associated with these conditions pursuant to the diagnostic criteria described in 38 C.F.R. § 4.97, including DC 6510-14 (governing sinusitis), and DC 6522 (governing rhinitis).

* Specifically opine as to whether the Veteran's reports of chronic congestion and diminished sense of smell prior to November 21, 2013 were consistent with obstruction of nasal passages on both sides or complete obstruction on one side.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

